Citation Nr: 0503172	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had service with the Philippine Commonwealth Army 
from December 1941 to April 1942 and from June to October 
1942, the Philippine guerillas from October 1942 to June 
1945, and the Regular Philippine Army from June 1945 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Manila, Philippines, Department of Veterans Affairs(VA) 
Regional Office (RO).  The appellant and her daughter 
testified at a hearing at the RO in December 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran, who had World War II service, died in June 
2002, at the age of 85, from community acquired pneumonia.

3.  At the time of his death, the veteran had no service-
connected disabilities.

4.  There is an absence of competent medical evidence that 
shows that the veteran incurred some form of chronic 
pneumonia during military service which existed in a chronic 
form for over 55 years after he was separated from service 
until the time of his death.  The death-causing pneumonia was 
not incurred or aggravated during service nor may it be 
causally related to any other incident or injury of military 
service.  


CONCLUSION OF LAW

Serviced-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA provides that VA will notify claimants of the 
evidence necessary to substantiate claims, and make 
reasonable efforts to assist claimants in obtaining such 
evidence.

A review of the claims folder reveals that the RO formally 
notified the appellant of VCAA and the duties to assist and 
notify in August 2002, prior to the issuance of adverse 
rating decisions in February and August 2003.  This 
notification informed the appellant of the evidence necessary 
to substantiate her claim and requested that she submit 
additional evidence in support of that claim.  It offered 
assistance in collecting any evidence that she might 
reasonably identify.  She was requested to submit any 
evidence that she might have in her possession.  The rating 
decision on appeal and statements of the case issued in 
October 2003 and January 2004 specifically informed her of 
the laws and regulations governing her claim and of the 
reasons for its denial.  She was also provided the laws and 
regulations implementing VCAA.  It appears that all relevant 
evidence which is available from the veteran's period of 
military service in the 1940's has been collected for 
inclusion in the folder.  It also appears that all relevant 
evidence surrounding the veteran's death in June 2002 has 
been collected for review.

The appellant has been informed of the evidence which she 
must present and the evidence which VA would collect on her 
behalf and the duties to assist and notify under VCAA have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board considered referring this case for a medical 
opinion consistent with 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  In the complete absence of any competent evidence or 
argument which shows that the veteran's death from community 
acquired pneumonia in 2002 was in any way related to any 
incident, injury or disease of active military service, which 
ended 56 years before his death, the Board concludes that 
there is no duty to obtain such opinion.  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Analysis:  During the veteran's lifetime, service connection 
was not in effect for any disease or injury related to 
service.  The veteran had, during his lifetime, filed claims 
for service connection for pulmonary tuberculosis (PTB), but 
these claims were denied and those decisions are final.

Records from the veteran's period of military service do not 
document or give indication of community acquired pneumonia.  
The physical examination for service separation noted that 
the respiratory system was normal.  There is a complete 
absence of evidence that the veteran had an acute episode of 
pneumonia or that he acquired any form of chronic pneumonia 
at any time during service.

The available evidence from after service also does not 
demonstrate that the veteran had some form of chronic 
pneumonia which was incurred during service and which 
remained chronic over the next 56 years until the time of his 
death in 2002 from pneumonia.  

The death certificate from a Philippine hospital indicates 
that the veteran died in June 2002 from acute respiratory 
failure (stopped breathing) as a result of community acquired 
pneumonia, high risk.  There was no other underlying cause of 
death or other significant conditions contributing to death 
listed in the official death certificate.

After being initially notified of the denial of her claim, 
the appellant argued that the veteran had PTB during service 
which likely cause the underlying pneumonia which caused his 
death.  Service connection for PTB, however, was denied 
during the veteran's lifetime.  Additionally, there is a 
complete absence of any competent clinical evidence which 
shows that the veteran's death-causing pneumonia was causally 
or etiologically related to PTB.  

After the appeal had been forwarded to the Board, the 
appellant forwarded evidence and argument directly to the 
Board which largely included documentation which was already 
on file and which had already been considered by the RO.  At 
this time, however, she argued that the veteran also had 
insulin-dependent diabetes mellitus (IDDM) and that his 
diabetes was in fact related to service and also causally 
related to his death.  

Because the RO had not initially considered this evidence, 
the Board considered referring the case back to the RO for 
such initial consideration.  Upon careful review, however, 
the Board finds that this evidence is simply not pertinent to 
the appeal for several reasons.  First, the evidence on file 
clearly shows that the first diagnosis of IDDM is documented 
by a private physician in November 1998, some 52 years after 
the veteran was separated from service.  While the appellant 
correctly pointed out that diabetes is a disease which may be 
presumed to have been incurred in service, this is only true 
where the clinical evidence establishes that the veteran 
manifested diabetes to a compensable degree within the one 
year after service separation.  Again, there is a complete 
absence of any competent evidence which shows this to be the 
case.  Additionally, as with her earlier argument regarding 
PTB, there is a complete absence of any competent evidence 
which reveals that the veteran's death from community 
acquired pneumonia was in any way related to diabetes.  The 
appellant did submit a statement from a private physician who 
was apparently associated with the same Philippine hospital 
where the veteran died, dated approximately one year after 
the veteran's death, which indicated that the veteran had a 
final diagnosis of community acquired pneumonia and also 
insulin-dependent diabetes mellitus.  This statement, 
however, in no way causally relates the veteran's diabetes to 
his death-causing pneumonia, nor does it relate the onset of 
diabetes to the veteran's military service.  

Finally, in June 2003, a private physician wrote a statement 
on the appellant's behalf which detailed the veteran's 
activities during military service.  That is, this statement 
was not principally one of a medical nature, but rather a 
factual account of the veteran's military activities from 
1941 through 1944.  This statement also pointed out that the 
veteran experienced thirst and hunger and was exposed to 
inclement weather.  This physician then stated that the 
veteran's "sickness he suffered during the war until his 
death was caused of service to his country...."  This 
statement is of little probative value in that it completely 
fails to in any way provide a competent clinical opinion that 
the veteran's death-causing community acquired pneumonia was 
incurred during service.  It simply refers to "sickness" 
without any specificity.  This statement is clearly 
outweighed by the actual clinical evidence on file which does 
not demonstrate that the veteran had either acute or chronic 
pneumonia at any time during or for decades after military 
service.

The objective evidence on file reveals that the veteran had 
active honorable service during World War II in the 
Philippines.  He lived until the age of 85 when he died from 
community acquired pneumonia.  Community acquired pneumonia, 
as its name implies, is a pneumonia acquired from other 
sources in the community.  A preponderance of the evidence 
shows that the veteran acquired pneumonia from the community 
in which he lived shortly before his death in June 2002.  
While the appellant and her daughter testified to their 
belief that the veteran manifested a chronic form of 
pneumonia during military service which then existed in a 
chronic form for decades after service, this testimony has 
little probative value in that neither the appellant nor her 
daughter are shown to have the requisite medical expertise to 
provide a competent clinical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While they were certainly 
competent to provide a description of signs and symptoms 
exhibited by the veteran, they are not competent to offer a 
competent clinical diagnosis that the veteran manifested a 
chronic form of pneumonia during service which existed for 
the next 56 years until his death.  There is simply an 
absence of competent medical evidence which in any way 
relates the veteran's death from community acquired pneumonia 
in 2002 to any incident, injury or disease of active military 
service which ended in 1946.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


